Citation Nr: 1110958	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in United States Navy from September 1953 to September 1957.  

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for tinnitus.

The Board remanded the claim for additional development in December 2008. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that tinnitus was manifested during active service or was developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by during active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) , and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, in pertinent part, the Veteran filed his claim for service connection for tinnitus in January 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in February 2006 and December 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).   38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in December 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records pertaining to his disability have been obtained and associated with his claims file.  The Veteran was provided a fee-based examination in January 2008 to determine the nature and etiology of his disability. 

In a February 2006 statement, the Veteran indicated he worked at Ford Motor Company and Volkswagen after service.  He reported that records may be available from them.  Private treatment records were requested and found unavailable from Volkswagen of America, Inc.  In March 2006, the RO attempted to get records from Ford Motor Company but received no response.  In December 2008, the Board remanded the claim so the RO could request the Veteran submit another release of records for any outstanding treatment, including those from Ford Motor Company.  The Veteran did not respond to the RO's request.  The Court has also held that VA's "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.
 
Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a  Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish service connection for tinnitus, the Veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) in service was clerk typist.  

Service treatment records, including September 1953 enlistment and September 1957 separation examination reports and associated medical histories, are silent for any ear, nose, or throat trouble or abnormalities.  The separation physical examination report noted that the Veteran had whispered voice hearing and spoken voice hearing of 15/15 in each ear for each test.  No complaints of tinnitus were recorded.

Private audiological examinations dated in March 1989, February 1990, February 1992, February 1993, March 1994, March 1995, and June 1996, all indicate the  Veteran had no complaints of current ringing in the ears.  In March 1990 the Veteran reported on testing that he had ringing in both ears, and that on the day of the testing, he was suffering from a cold, the flu, or allergy symptoms. 

In a March 1991 private treatment record, the examiner noted the Veteran had occasional tinnitus, sinus related.  

In a May 1991 private treatment record from W. M., M.D., the physician noted the Veteran had no tinnitus. 

In an August 2006 statement, the Veteran reported he was exposed to excess noise while in service in the Navy and that he did not have a noisy work environment beyond service.  

During an August 2007 VA audiology consultation, the Veteran complained of bilateral constant tinnitus since approximately 1957 when he was separated from the Navy.  

The Veteran underwent a fee-based examination in January 2008.  During the examination, the Veteran complained of bilateral constant tinnitus which he first noticed during service, and reported at his first job out of service.  He reported he spent two years on an aircraft carrier, and there was noise from jet aircraft landing right over top of him.  He stated it was extremely noisy, and could hear them as long as 24 hours a day.  No hearing protection was worn.  After service, he worked for Ford as an inspector with some noise exposure, but he used hearing protection.  He then worked at Volkswagen as a metallurgical engineer in a lab.  The audiologist reviewed the Veteran claims file and noted that every industrial audiogram had a tinnitus question, and every one was answered no except for one instance in 1990.  The examiner opined that the Veteran's tinnitus was not at least as likely as not initiated by military noise exposure.  

VA progress notes dated from November 2004 to November 2010 are essentially negative for any complaints of tinnitus.  

In this case, service treatment records do not reveal any findings, diagnosis, or treatment of tinnitus during active duty.  Complaints of constant tinnitus are first shown in 2007, almost 50 years after the claimed excessive noise exposure.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current tinnitus diagnosed post-service and events during the Veteran's active service, and neither he nor his representative has presented, identified, or alluded to the existence of, any such opinion.  In fact, the January 2008 fee-based examiner found the Veteran's tinnitus was less likely than not related to service noise exposure.  Consequently, entitlement to service connection for tinnitus is not warranted.

The Board is aware of the  Veteran's numerous statements regarding the etiology of his claimed disorder.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Complaints of occasional tinnitus are first shown in 1991; however, at that time were related to sinuses.  Audiology reports dated for the two years prior and the five years after the 1991 report include no complaints of tinnitus.  

The Board has given the  Veteran's statements of record every consideration.  However, the Board does not find them credible.  There are inconsistencies that diminish the reliability of the  Veteran's current claim.  Although the Veteran has claimed constant tinnitus since service, this claim is clearly refuted by the fact that in private tests dated March 1989, February 1990, February 1992, February 1993, March 1994, March 1995, and June 1996, the Veteran denied ringing in the ears.  Based on the  Veteran's conflicting statements, the Board finds that he is not credible to the extent that he reports the onset of the tinnitus at issue to have been in service.  Credible testimony is that which is plausible or capable of being believed. See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ("A credible witness is one whose statements are within reason and believable....") . . . The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character. See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements). Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of  Veterans' Appeals

Department of  Veterans Affairs


